DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species B directed towards a treatment of an inanimate surface in the response on 01/29/2021 is acknowledge. The claims that read on this species are however not claims 10-18 but rather 10-16 and 18 as claim 17 specifically is directed towards administering an ROS to a tissue of a subject (emphasis added). Therefore 17 reads on species A, a treatment of a tissue. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10-11, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2006/0229225) in view of Castberg (US 5,744,094) in view of Kanno (US 2014/0334976).
Regarding claim 10, Martin (US 2006/0229225) teaches a method of disinfecting an inanimate surface, said method comprising the steps of: applying pulsed light to the inanimate surface at a wavelength of about 400nm to about 430nm, and contacting the inanimate surface with a composition comprising a diluted peroxide solution, thereby disinfecting the inanimate surface (Claims 1 and 23-26). The claimed range of “about 400 nm to about 430 nm” overlaps with the prior art range of “approximately 170 nm to approximately 400 nm”. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Martin appears to be silent with regards to the specific dosage, and a catalase positive microbe.
	Castberg (US 5,744,094) teaches a method of sterilizing a material that includes the treatment of said material with light and exposing the material to hydrogen peroxide (Column 3 lines 27-31) wherein the dose of light can be between 5 J/cm2 to about 200 J/cm2 (Column 7 lines 31-38 and the table directly above it show 24 J/cm2, or 4W/cm2 over 6 seconds, alongside the use of hydrogen peroxide). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process taught by Martin such that light in the dose is between 5 and 200 J/cm2 and hydrogen peroxide is applied after said light is applied as taught by 
	Kanno (US 2014/0334976) teaches UV light in a wavelength of 350-500 nm and hydrogen peroxide is suitable for sterilizing surfaces contaminated with catalase positive microbes (Paragraphs [0006]-[0008]), and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Martin in view of Castberg such that the method is performed on a surface contaminated with a catalase-positive microbe and such that the catalase positive microbe is inactivated. One would have been motivated to do so to apply the method of sterilizing to a suitable surface in need of sterilizing.
	Regarding claim 11, Martin further teaches the wavelength is about 410 nm (Claim 26, approximately 400 nm is patentably indistinct from the claimed “about 410 nm” given the modifiers approximately and about respectively, furthermore paragraph [0076] provides the tolerance of the limitation of about 410 which certainly overlaps with the prior art wavelength). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
	Regarding claim 14, Martin further teaches the diluted peroxide solution is a hydrogen peroxide solution (claim 3).
	Regarding claim 15, Martin further teaches the hydrogen peroxide solution is between about 0.03% and about .3 % (Claim 3). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
	Regarding claim 16, Martin further teaches the hydrogen peroxide solution can be between .1-10% hydrogen peroxide (Claim 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Martin such that the hydrogen peroxide is present at a percentage of 0.3 to arrive at the claimed invention. One 
	Regarding claim 18, Castberg further teaches that a suitable surface to be treated by this method is a thermoplastic (Claim 13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Martin such that the method is performed on an inanimate surface comprising plastic as taught by Castberg to arrive at the claimed invention. One would have been motivated to do so in order to successfully sanitize an appropriate surface to arrive at an improved method.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2006/0229225) in view of Castberg (US 5,744,094) in view of Kanno (US 2014/0334976) and further in view of Cicha (US 6,037,598).
	Regarding claim 12, Martin in view of Castberg in view of Kanno appears to be silent with regards to the dose of the light being 15 J/cm2.
	Cicha (US 6,037,598) teaches that in order to effectively kill microorganisms the light energy must meet a minimum fluence or dosage (Column 1 lines 29-32), therefore establishing the dosage as a result-effective variable. Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Martin in view of Castberg in view of Kanno such that the dosage is about 15 J/cm2. One would have been motivated to do so in order to optimize the result-effective variable that is light dosage. The presence of a known result-effective variable is a motivation for an ordinary artisan to experiment and reach a workable product or process. See MPEP 2144.05(II)(B) for more details.

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2006/0229225) in view of Castberg (US 5,744,094) in view of Kanno (US 2014/0334976) and further in view of Taboada (US 2018/0071417).
Regarding claim 13, Kanno further teaches the catalase-positive microbe is bacteria (Paragraph [0006]), but Martin in view of Castberg in view of Kanno appears to be silent with regards to a nanosecond pulsed laser.
Taboada (US 2018/0071417) teaches that nanosecond pulsed laser beams are suitable for sterilizing using light (Claim 17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Martin in view of Castberg in view of Kanno such that the light source is a pulsed nanosecond laser as taught by Taboada to arrive at the claimed invention. One would have been motivated to do so in order to use a known effective pulsed light source to successfully sterilize using light. The combination of familiar prior art elements according to known methods to arrive at nothing more than the predictable result of a successful sterilization method is prima facie obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1796